                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION


 CHUBB, as subrogee of Hunt                    §                        PLAINTIFF
 Building Company, Ltd.                        §
                                               §
                                               §
 v.                                            §    Civil No. 1:18cv342-HSO-JCG
                                               §
                                               §
 ARK-LA-TEX COMPANIES, INC.,                   §
 et al.                                        §                     DEFENDANTS


                     ORDER OF REMAND TO STATE COURT

       This matter is before the Court sua sponte to consider its subject-matter

jurisdiction.   Having considered the record and relevant legal authority, the Court

is of the opinion that removing Defendant Heil Builders, Inc., has not carried its

burden of demonstrating that federal subject-matter jurisdiction exists over this

dispute. This matter should be remanded to state court.

                                 I. BACKGROUND

       On September 14, 2018, Plaintiff Chubb, as subrogee of Hunt Building

Company, Ltd. (“Plaintiff” or “Chubb”) filed a Complaint [1-1] in the Circuit Court of

Harrison County, Mississippi, Second Judicial District.     The Complaint advances

claims for contractual indemnity, breach of contract, and common law indemnity

against Defendants Ark-La-Tex Companies, Inc. (“Ark-La-Tex”), Heil Builders, Inc.

d/b/a Modu-Tech (“Heil Builders”), Unknown John and Jane Does A through M, and

Unknown Corporate Entities N through Z.        Compl. [1-1] at 3-4, 10-12.   Chubb



                                           1
identified itself simply as “a foreign corporation.” Id. at 1. On October 24, 2018,

Heil Builders, Inc. removed the case to this Court, invoking diversity jurisdiction

pursuant to 28 U.S.C. § 1332. See Notice of Removal [1] at 1-4.

        Because it was not clear from the record whether the Court possessed

subject-matter jurisdiction, the Magistrate Judge entered an Order [12] on

November 26, 2018, requiring Heil Builders to file a response by December 20,

2018, addressing this question. See Order [12] at 3. As the Magistrate Judge

noted, neither the Complaint nor the Notice of Removal alleged Plaintiff’s principal

place of business.   Heil Builders filed its Response [14] to the Magistrate Judge’s

Order [12] on December 19, 2018.     Instead of remedying the deficiencies noted by

the Magistrate Judge, Heil Builders stated that “Chubb Limited” was the parent of

Plaintiff Chubb. See Resp. [14] at 2. Heil Builders attached a printout of a Chubb

website entitled “About Chubb,” which indicated that “Chubb is the world’s largest

publicly traded P&C insurance company and the largest commercial insurer in the

U.S.”   Website [14-1] at 37.   According to this Exhibit, “Chubb Limited, the parent

company of Chubb, is listed on the New York Stock Exchange (NYSE: CB) and is a

component of the S&P 500 index.” Id.

        After reviewing Heil Builders’ Response [14], it remained unclear whether

Chubb or Chubb Limited was the Plaintiff, and whether complete diversity of

citizenship existed. On January 11, 2019, the Court entered an Order [15]

requiring Heil Builders to show cause why this case should not be remanded to

state court for lack of subject-matter jurisdiction. Heil Builders filed a Response



                                           2
[19] on January 25, 2019, asserting that Plaintiff Chubb was in fact an entity called

“Chubb Limited,” and that diversity jurisdiction existed.   See Resp. [19] at 3.    Heil

Builders alleged that Chubb Limited was a foreign corporation pursuant to the

Swiss Code of Obligations with its nucleus of operations in Switzerland, such that

Chubb Limited, and thus Plaintiff Chubb, is “a foreign citizen of the nation State of

Switzerland.”   Id. at 4.

      However, in light of the Complaint identifying “Chubb” as the Plaintiff, and

in light of Heil Builder’s earlier Response [14] and attachment indicating that

“Chubb” and “Chubb Limited” were separate entities, see Website [14-1] at 37, the

record remained unclear as to Plaintiff’s legal name and in what corporate form it

exists, and whether the real Plaintiff was “Chubb” or “Chubb Limited.”      For this

reason, on February 4, 2019, the Court entered an Order [21] requiring Plaintiff

Chubb to file a written response no later than February 15, 2019, identifying its

corporate name and corporate form.     Chubb filed a Response [25], stating that it

had determined that the proper Plaintiff in this action is in fact Illinois Union

Insurance Company (“Illinois Union”), and seeking to substitute Illinois Union as

the party Plaintiff pursuant to Federal Rules of Civil Procedure 17(a)(3) and 21.

See Resp. [25] at 1-4.   Chubb did not, however, completely address the questions

posed by the Court regarding its own corporate name and form. See id. Nor did

Chubb provide its place of incorporation or principal place of business.

      Chubb then filed a Motion [26] to Substitute Party pursuant to Federal Rules

of Civil Procedure 17(a)(3) and 21, asking the Court to “enter an Order removing



                                           3
Chubb as the Plaintiff from this lawsuit and substituting Illinois Union in its

place.”   Mot. [26] at 4.   Heil Builders has filed a Notice [28] of No Objection to

Chubb’s Motion [26] to Substitute parties.       Before the Court can address any of the

parties’ pending Motions, however, it must first resolve the question of whether it

possessed subject-matter jurisdiction at the outset and whether removal was

proper.

                                   II.   DISCUSSION

A.    Subject-matter jurisdiction

      The Court has a continuing duty to examine its subject-matter jurisdiction.

Insurance Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694,

702 (1982); Warren v. United States, 874 F.2d 280, 281-82 (5th Cir. 1989). Federal

courts are courts of limited jurisdiction, having subject-matter jurisdiction only over

those matters specifically designated by the Constitution or Congress.

Halmekangas v. State Farm Fire and Cas. Co., 603 F.3d 290, 292 (5th Cir. 2010).

“Litigants cannot bestow subject matter jurisdiction on federal courts by waiver or

consent.” Elam v. Kan. City S. Ry., 635 F.3d 796, 802 (5th Cir. 2011). The

burden of establishing subject-matter jurisdiction rests upon the party asserting it,

in this case Defendant Heil Builders. See Settlement Funding, L.L.C. v. Rapid

Settlements, Ltd., 851 F.3d 530, 534 (5th Cir. 2017).

      Heil Builders maintains that diversity jurisdiction exists under 28 U.S.C. §

1332(a), which provides that “district courts shall have original jurisdiction of all

civil actions where the matter in controversy exceeds the sum or value of $75,000,



                                             4
exclusive of interest and costs, and is between . . . citizens of different States [or]

citizens of a State and citizens or subjects of a foreign state . . . .” 28 U.S.C. §

1332(a)(1)-(2). “[A] corporation shall be deemed to be a citizen of every State and

foreign state by which it has been incorporated and of the State or foreign state

where it has its principal place of business . . . .” 28 U.S.C. § 1332(c)(1).

       “For cases removed from state court, jurisdiction must exist at the time of

removal.” Moss v. Princip, 913 F.3d 508, 514 (5th Cir. 2019). A federal court

must presume that a suit lies outside its limited subject-matter jurisdiction, and the

burden of establishing federal jurisdiction rests on the party seeking the federal

forum. Settlement Funding, L.L.C., 851 F.3d at 537 (quotation omitted). “If the

record does not contain sufficient evidence to show that subject matter jurisdiction

exists, a federal court does not have jurisdiction over the case,” and a court must

“adhere to these rules regardless of the costs it imposes.” Id. (quotation omitted).

B.     Substitution of parties

       Whether subject-matter jurisdiction existed hinges on who is properly

considered the Plaintiff in this action and that party’s citizenship for diversity

purposes. The record remains unclear as to Plaintiff Chubb’s legal name and in

what corporate form it exists, and it is still unclear whether diversity jurisdiction

existed at the time of removal.

       Instead of completely addressing the questions posed by the Court in this

regard, Chubb has now moved to substitute Illinois Union as Plaintiff. See Mot.

[26] at 1-4. According to Chubb’s Motion [26] to Substitute, “the applicable



                                            5
insurance policy was issued on the paper of Chubb Limited subsidiary Illinois

Union Insurance Company,” and Illinois Union would be of diverse citizenship from

the named Defendants. Id. at 2. However, the parties have not supplied the

Court with any evidence to support the allegation that Illinois Central is the real

party in interest. But see Assignment [1-1] at 66 (assignment from Hunt Yates,

LLC, to Hunt Building Company, Ltd., where “Hunt Yates expressly authorizes

Hunt Building, and its insurer Chubb, to pursue any and all claims Hunt Yates has

or may have against Ark-la-Tex Companies, Modu-Tech, Heil Builders, Inc., and

any and all of their parent companies, subsidiaries, and affiliates”) (emphasis

added).

      In seeking to substitute Illinois Union as Plaintiff, Chubb cites Federal Rules

of Civil Procedure 17(a)(3) and 21.   Rule 17(a)(3) provides that

      [t]he court may not dismiss an action for failure to prosecute in the name
      of the real party in interest until, after an objection, a reasonable time
      has been allowed for the real party in interest to ratify, join, or be
      substituted into the action. After ratification, joinder, or substitution,
      the action proceeds as if it had been originally commenced by the real
      party in interest.

Fed. R. Civ. P. 17(a)(3).   Under Rule 21,

      [m]isjoinder of parties is not a ground for dismissing an action. On
      motion or on its own, the court may at any time, on just terms, add or
      drop a party. The court may also sever any claim against a party.

Fed. R. Civ. P. 21.

C.    Analysis

      Even assuming both Rules 17(a)(3) and 21 would apply to Plaintiff’s Motion

[26] to Substitute, these Rules speak in terms of the dismissal or continuation of an


                                             6
action, not the existence of federal subject-matter jurisdiction at the time of removal

from state court.   Chubb cites authority from the United States District Courts for

the District of Colorado, the Western District of Missouri, the Southern District of

New York, and the District of Columbia to argue that substitution should be

permitted, see Pl.’s Mot. [26] at 2-3,1 but Plaintiff has not directed the Court to any

controlling authority addressing this question, and it has not specifically addressed

the issue of subject-matter jurisdiction. Moreover, the district court cases cited by

Plaintiff considered issues such as the capacity to sue and the constitutional

standing of the party bringing those lawsuits, not the question of whether diversity

jurisdiction existed at the time of removal.

      The United States Court of Appeals for the Fifth Circuit has held that “Rule

21 does not allow for substitution of parties to create jurisdiction.”   Salazar v.

Allstate Texas Lloyd’s, Inc., 455 F.3d 571, 575 (5th Cir. 2006). “A plaintiff may not

amend the complaint to substitute a new plaintiff in order to cure a lack of

jurisdiction, because a plaintiff may not create jurisdiction by amendment when

none exists.”   3 James Wm. Moore, et al., Moore’s Federal Practice § 15.14[3].

      No party has cited any controlling authority from the Fifth Circuit supporting

the notion that subject-matter jurisdiction existed in this case at the time of

removal.   Nor has any party supplied the Court with sufficient competent evidence



1 See CPI Card Group, Inc. v. Multi Packaging Solutions, Inc., No. 16-CV-02536-MEH,
2018 WL 3429197 (D. Colo. July 16, 2018); Consumers Ins. USA, Inc. v. James River Ins.
Co., No. 12-03303-CV-S-JTM, 2012 WL 5196875 (W.D. Mo. Oct. 19, 2012); Park B. Smith,
Inc. v. CHF Indus. Inc., 811 F. Supp. 2d 766 (S.D.N.Y. 2011); Council on Am.-Islamic
Relations Action Network, Inc. v. Gaubatz, 793 F. Supp. 2d 311 (D.D.C. 2011).

                                            7
demonstrating which entity (Chubb; Chubb, Limited; or Illinois Union) is the real

party in interest with respect to the claims raised in the Complaint.2 Despite

making more than one request for this information, it has not been disclosed.           The

Court has instead been presented with varying, incomplete allegations in the

pleadings as to the identity of the real party in interest and that party’s

citizenship.3

       The removing party, Heil Builders, has not carried its burden of showing that

subject-matter jurisdiction existed at the time of removal.       Remand is required.

                                   III.   CONCLUSION

       IT IS, THEREFORE, ORDERED AND ADJUDGED that, the above-

captioned case is hereby REMANDED to the Circuit Court of Harrison County,

Mississippi, Second Judicial District, and that a certified copy of this Order of

remand shall be immediately mailed by the Clerk to the clerk of the state court

pursuant to 29 U.S.C. § 1447(c).

       SO ORDERED AND ADJUDGED, this the 4th day of April, 2019.


                                           s/ Halil Suleyman Ozerden
                                           HALIL SULEYMAN OZERDEN
                                           UNITED STATES DISTRICT JUDGE




2   According to the Complaint, Plaintiff Chubb insured Hunt Building Company, Ltd. for
the construction project. Compl. [1-1] at 1. Plaintiff Chubb now claims that the relevant
insurance policy “was issued on the paper of Chubb Limited subsidiary Illinois Union
Insurance Company . . . .” Resp. [25] at 2. The Court has not been provided with a copy of
the policy.
3 While Heil Builders filed a Notice [28] of No Objection to Plaintiff’s Motion to Substitute,

it does not address any jurisdictional issues.

                                              8
